Examiner’s Statement of Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Bae (U.S. Pub. No. US 2013/0147693 A1) and Park (U.S. Patent No. US 9,418,590 B2), either individually or in combination, does not teach a limitation “wherein the first pixel has a degradation rate lower than a degradation rate of the second pixel, and the second pixel comprises a plurality of pixels adjacent to and around the first pixel and is configured to compensate for a luminance deficiency of the first pixel by emitting light with the second luminance ” in combination with other limitations of claim 1.

2.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691